Citation Nr: 0821520	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-27 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for arterial 
hypertension, claimed as secondary to service-connected 
diabetes mellitus, type II.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2005 and March 2006 rating 
decisions by the San Juan, Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied 
entitlement to the benefits currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to a higher rating for 
service-connected diabetes mellitus, type II; and service 
connection for hypertension, claimed as secondary to service-
connected diabetes mellitus, type II.

A review of the claims folder indicates that the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA) (see September 2005 VA mental disorders 
examination report).  The Board notes that 38 C.F.R. § 
3.159(c)(2) requires VA to make attempts to obtain records in 
the custody of a Federal department until it is determined 
that the records do not exist or that further efforts would 
be futile.  As such, SSA should be contacted and the 
veteran's records associated with his claims file.  

According to his substantive appeal, received in August 2006, 
the veteran indicated that his VA medical records show a 
recommendation from his physician that he regulate his 
activities on account of his service-connected diabetes.  He 
last underwent a VA examination for diabetes mellitus in 
February 2006, and at that time, there was no evidence of a 
regulation of activities.  The claims folder contains records 
from the VA Medical Center in San Juan dated through 
June2006.  Thus, on remand, the Board finds that any 
outstanding VA medical records should be associated with the 
claims folder.  Moreover, the veteran has indicated that Dr. 
J.D., a private endocrinologist, treats him for diabetes 
mellitus and its associated complications.   Dr. J.D.'s 
records through January 2006 have been obtained, however, any 
outstanding records from Dr. J.D. should be requested upon 
remand.  

Lastly, the Board notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), which altered the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) as they pertain to increased rating claims.  On 
remand, the RO should provide corrective notice in accordance 
with Vazquez-Flores.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate 
his claim for an increased rating, to 
include the following:

a.  Evidence of the current worsening or 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life;

b.  General notice of the requirements of 
the applicable Diagnostic Code in the 
event that the claimant is rated under a 
Diagnostic Code that contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
notable worsening or increase in severity 
of the disability and the effect of that 
worsening on the claimant's employment 
and daily life (such as a specific 
measurement or test result);

c.  Notification that, in the event an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100%, depending on the disability 
involved, based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; 
and 

d.  Examples of the types of medical and 
lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation.  

2.  Contact the SSA and request copies of 
all adjudications regarding the veteran 
and accompanying medical records relied 
upon in those determinations.  

3.  Request and associate with the claims 
folder any outstanding medical records 
from the VAMC in San Juan, dated since 
July 2006.

4.  After obtaining any necessary 
authorization from the veteran, obtain 
from Dr. J.D. any outstanding records of 
treatment for the veteran's diabetes 
since January 2006.  

5.  Upon completion of the above-
requested development, readjudicate the 
issues on appeal, taking into 
consideration all evidence added to the 
file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
SIMONE B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
